Exhibit 10.46(a)

[EXECUTION COPY]

 

AMENDMENT NO. 1

 

TO

 

MASTER REPURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1, made as of January 14, 2004 (“Amendment No. 1”), by and
between BEAR STEARNS MORTGAGE CAPITAL CORPORATION (“Buyer”) and NC CAPITAL
CORPORATION (“Seller”).

 

R E C I T A L S

 

WHEREAS, Buyer and Seller have previously entered into a Master Repurchase
Agreement dated as of October 31, 2003 (the “Agreement”); and

 

WHEREAS, Buyer and Seller desire to make certain further modifications and
amendments to the Agreement as described herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Recitals. Buyer and Seller agree that the foregoing recitals are true
and correct and are incorporated herein by reference.

 

Section 2. Definitions.

 

(a) Capitalized terms used herein and not otherwise defined shall have the
meanings assigned in the Agreement. Capitalized terms used in the Agreement
whose definitions are modified in this Amendment No. 1 shall, for all purposes
of the Agreement, be deemed to have such modified definitions.

 

(b) The definition of “High Cost Loan” is hereby deleted in its entirety.

 

(c) The definition of “Eligible Loans” is hereby deleted and replaced in its
entirety as follows:

 

“Eligible Loan”, means any Mortgage Loan which is determined in the reasonable
judgement of Buyer to meet the criteria set forth in the Underwriting Guidelines
or the Sub prime Underwriting Guidelines (subject, however, to the restriction
described in the covenant of Seller set forth in Section 10(e)(xxi) hereof).

 



--------------------------------------------------------------------------------

The following definitions are hereby added to the Agreement:

 

“Sub prime Mortgage Loan”, the Mortgage Loans described as “sub prime” in the
Sub prime Underwriting Guidelines.

 

“Sub prime Underwriting Guidelines”, the guidelines in respect of sub prime
mortgage loans which were delivered to Buyer.

 

Section 3. Representations, Warranties and Covenants. The following
representations and warranties are added to the Agreement with respect to the
Mortgage Loans.

 

(a) Section 10(c) of the Agreement is hereby deleted and replaced in its
entirety as follows:

 

“Seller makes the representations and warranties set forth in Exhibit C with
respect to the Purchased Mortgage Loans included in the related Transactions as
of the related Purchase Date and Exhibit H with respect to the Sub prime
Mortgage Loans included in the related Transactions as of the related Purchase
Date.”

 

(b) Section 10(e)(xvii) of the Agreement is hereby deleted and replaced in its
entirety as follows:

 

“(xvii) The aggregate outstanding Purchase Price for all Transactions (which are
Committed Transactions) shall not exceed four hundred million dollars
($400,000,000). In addition, the aggregate outstanding Purchase Price for
Transactions which will be entered into by Buyer in its sole discretion on an
uncommitted basis shall not exceed four hundred million dollars ($400,000,000).”

 

(c) Section 10(e)(xxi) of the Agreement is hereby deleted and replaced in its
entirety as follows:

 

“(xxi) Seller shall provide Buyer with written notice of any material change
that Seller has made to the Underwriting Guidelines or the Sub prime
Underwriting Guidelines, as applicable, and Buyer shall have fifteen (15) days
to determine whether such change is acceptable to Buyer in its reasonable
business judgment; if Buyer, in its reasonable business judgment, determines
that any such change to the Underwriting Guidelines or Sub prime Underwriting
Guidelines, as applicable, is unacceptable to Buyer, then a new Pricing Rate for
Mortgage Loans or Sub prime Mortgage Loans, as applicable, originated under such
change shall be determined by mutual agreement of Buyer and Seller or the
Mortgage Loans originated under such change shall not be Eligible Loans.”

 

(d) Section 10(e) of the Agreement is hereby amended by adding the following:

 

“(xxii) The aggregate outstanding Purchase Price for all Sub prime Mortgage
Loans shall not exceed four hundred million dollars ($400,000,000).”

 

2



--------------------------------------------------------------------------------

(e) Exhibit C, subparagraph (xlii) of the Agreement is hereby deleted and
replaced in its entirety as follows:

 

“Each Mortgage Loan complies with, and Seller has complied with, applicable
local, state and federal laws, regulations and other requirements including,
without limitation, usury, equal credit opportunity, real estate settlement
procedures, the Federal Truth-In-Lending Act and disclosure laws and
consummation of the transactions contemplated hereby, including without
limitation, the receipt of interest by the owner of such Mortgage Loan, will not
involve the violation of any such laws, rules or regulations. None of the
Mortgage Loans are (a) Mortgage Loans subject to 12 CFR Part 226.31, 12 CFR Part
226.32 or 226.34 of Regulation Z, the regulation implementing TILA, which
implements the Home Ownership and Equity Protection Act of 1994, as amended, (b)
except as may be provided in subparagraph (c) below, classified and/or defined,
as a “high cost”, “threshold”, “predatory” or “covered” loan under any other
applicable state, federal or local law including, but not limited to, the States
of Georgia, New York, North Carolina, and the City of New York or (c) Mortgage
Loans subject to the New Jersey Home Ownership Security Act of 2002 (the “Act”),
unless such Mortgage Loan is a (1) “Home Loan” as defined in the Act that is (A)
a first lien purchase money Mortgage Loan, which is not a “High Cost Home Loan”
as defined in the Act or (B) a rate and term refinance as set forth in the
Underwriting Guidelines which is not a “High Cost Home Loan”, or (2) “Covered
Home Loan” as defined in the Act that is a first lien purchase money Mortgage
Loan, which is not a High Cost Home Loan under the Act. In addition to and
notwithstanding anything to the contrary herein, no Mortgage Loan for which the
Mortgaged Property is located in New Jersey is a Home Loan as defined in the Act
that was made, arranged, or assigned by a person selling either a manufactured
home or home improvements to the Mortgaged Property or was made by an originator
to whom the Mortgagor was referred by any such seller. Seller shall maintain in
its possession, available for the Purchaser’s inspection, as appropriate, and
shall deliver to the Purchaser or its designee upon demand, evidence of
compliance with all such requirements.”

 

(f) Exhibit D, paragraph (i) of the Agreement is hereby deleted and replaced in
its entirety as follows:

 

“No more than 45% by original principal balance of the Purchased Mortgage Loans
had loan-to-value ratios in excess of 85%;”

 

(g) Exhibit H is hereby added to the Agreement with respect to the Sub prime
Mortgage Loans in the form attached hereto.

 

Section 4. Expenses. Each party hereto shall pay its own expenses in connection
with this Amendment No. 1.

 

Section 5. Controlling Law. This Amendment No. 1 shall be governed and construed
in accordance with the laws of the State of New York applicable to agreements
made and entirely performed therein.

 

Section 6. Interpretation. The provisions of the Agreement shall be read so as
to give effect to the provisions of this Amendment No. 1.

 

3



--------------------------------------------------------------------------------

Section 7. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

 

Section 8. Ratification and Confirmation. As amended by this Amendment No. 1,
the Agreement is hereby in all respects ratified and confirmed, and the
Agreement as amended by this Amendment No. 1 shall be read, taken and construed
as one and the same instrument.

 

IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed hereto
by their respective officers thereunto duly authorized, all as of the date first
above written.

 

BEAR STEARNS MORTGAGE CAPITAL CORPORATION

By:  

/s/ Paul Friedman

   

--------------------------------------------------------------------------------

Title:

 

Senior Vice President

Date:

       

--------------------------------------------------------------------------------

 

NC CAPITAL CORPORATION

By:  

/s/ Kevin Cloyd

   

--------------------------------------------------------------------------------

Title:

 

President

Date:

       

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------

Exhibit H

 

REPRESENTATIONS AND WARRANTIES

RELATING TO SUB PRIME MORTGAGE LOANS

 

1. No Sub prime Mortgage Loan contains provisions pursuant to which monthly
payments are (i) paid or partially paid with funds deposited in any separate
account established by the Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, (ii) paid by any source other than the Mortgagor or (iii) contains
any other similar provisions which may constitute a “buydown” provision. The Sub
prime Mortgage Loan is not a graduated payment mortgage loan and the Sub prime
Mortgage Loan does not have a shared appreciation or other contingent interest
feature.

 

2. The Mortgagor has executed a statement to the effect that the Mortgagor has
received all disclosure materials required by applicable law with respect to the
making of a Refinanced Mortgage Loan, and evidence of such receipt is and will
remain in the Mortgage File.

 

3. No Sub prime Mortgage Loan has an LTV or CLTV, as applicable, of more than
100%.

 

4. Any Sub prime Mortgage Loan without a FICO score has at least a “B” credit
grade as evidenced by the Mortgage File.

 

5. No more than 1% of the aggregate current outstanding principal balance of the
Purchased Mortgage Loans are Sub prime Mortgage Loans without a FICO score (and,
pursuant to paragraph 4 above, with at least a “B” credit grade).

 

6. No Sub prime Mortgage Loan has a debt to income ratio exceeding 55%.

 

5